EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Dr. Larry Villanueva on 6/10/2021.
The application has been amended as follows: 

Claims
1. – 10. (Canceled)
11.    (Currently Amended)    A therapeutic method for treatment of diabetic neuropathy comprising therapeutic administration to a patient in need thereof a pharmaceutically effective amount of a composition comprising at least two types of antioxidant compounds comprising:
a)    a pharmaceutically effective amount of at least one of a first type of antioxidant compound 
b)    a pharmaceutically effective amount of at least one of a second type of antioxidant compound a cobalamin compound[[s]] and melatonin;



12.    (Canceled)
13.    (Currently Amended) The method of claim 11, wherein the composition comprises at least four of the first type of antioxidant compound, and the at least four compounds include 
14.    (Currently Amended) The method of claim 11, wherein the composition comprises at least two of the second type of antioxidant compound, and the at least two compounds include 
15.    (Currently Amended) The method of claim [[14]]11, wherein the cobalamin compound is methylcobalamin.
16.    (Currently Amended) The method of claim 11, wherein is in the amount from 40 mg to 360 mg.
 is in the amount from 40 mg to 360 mg.
18.    (Currently Amended) The method of claim 11, wherein  is in the amount from 1 mg to 50 mg.
19.    (Currently Amended) The method of claim 11 wherein the composition comprises:
a)    taurine in an amount selected from the range of 40 mg to 360 mg;
b)    beta-alanine in an amount selected from the range of 10 mg to 90 mg;
c)    acetyl-L-carnitine in an amount selected from the range of 40 mg to 360 mg;
d)    theanine in an amount selected from the range of 15 mg to 155 mg;
e)    melatonin in an amount selected from the range of 1 mg to 50 mg; and
f)     methylcobalamin in an amount selected from the range of 40 µg to 440 µg.
20.    (Currently Amended) The method of claim [[1]]11 wherein the composition comprises:
a)    taurine in an amount of 200 mg;
b)    beta-alanine in an amount of 50 mg;
c)    acetyl-L-carnitine in an amount of 200 mg;
d)    theanine in an amount of 85 mg;

e)    melatonin in an amount of 30 mg; and
[[g)]]f)    methylcobalamin in an amount of 240 µg.
21.	(New)  The method of claim 11, wherein the cobalamin compound is selected from the group consisting of adenosylcobalamin, methylcobalamin, hydroxycobalamin, or cyanocobalamin.
22.	(New)  The method of claim 11, wherein the cobalamin compound is in the amount of from 40 µg to 440 µg in the composition.
23.	(New)  The method of claim 11, wherein the composition further comprises an adjuvant.
24.	(New)  The method of claim 11, wherein the composition further comprises an excipient.
25.	(New)  The method of claim 11, wherein the composition is in a solid dose form.
26.	(New)  The method of claim 11, wherein the pain comprises burning or tingling in the feet; aching hands; painful fingers; pain in legs; back pain; retinopathy; or sciatic nerve pain.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to Applicant’s Amendment and Response filed on 5/13/2021, wherein claim 11 is amended and no claims are newly added or canceled. In view of the Examiners amendment above claims 1-10 and 12 are canceled claims 11 and 13-20 are amended and claims 21-26 are newly added. 
Claims 11 and 13-26 are pending and are found to be allowable.

The terminal disclaimer filed on 5/13/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on 15/017527, has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Election/Restrictions
Claims 11 and 13-26 are allowable. The restriction requirement between invention groups I and II, as set forth in the Office action mailed on 4/3/2020 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). Specifically, the restriction requirement of 4/3/2020 is withdrawn.  Claims 1-10, directed to non-elected invention group I are canceled, without traverse.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is 
Priority
The application claims benefit to provisional application US 62/624739 filed on 1/31/2018.
Information Disclosure Statement
The information disclosure statement (IDS) dated 6/4/2021 complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609, except where noted.  Accordingly, the IDS has been placed in the application file and the information therein has been considered as to the merits.

Withdrawn Rejections and Reasons for Allowance
Applicant’s amendment, filed on 5/13/2021, combined with the Examiners Amendment above, results in the withdrawal of the following rejections:
The rejection of claims 11 and 13-20 under 35 U.S.C. 112(b), for indefiniteness, has been fully considered and is persuasive.  The amendments narrow the scope of the claims such that the metes and bunds are clear. The rejection is hereby withdrawn.
The rejection of claims 11 and 13-20 under 35 U.S.C. 112(a), for lack of enablement, has been fully considered and is persuasive.  The amendments narrow the withdrawn.
The rejection of claims 11, 15 and 16 under 35 U.S.C. 102(a)(1) as being anticipated by Zota et al. (WO 2013/108262), has been fully considered and is persuasive. The method of Zota administers a composition including folic acid, which is explicitly excluded by the instant claims reciting that no antioxidants other than those claimed are present. The rejection is hereby withdrawn.
The rejection of claims 11 and 13-20 under 35 U.S.C. 103 as being unpatentable over Srinivasan et al. (IN 1306CHE2007A, 2009), in view of Zota et al. (WO 2013/108262), further in view of Shinohara et al. (JBC, 2004), further in view of McCleary et al. (US 2005/0129783), has been fully considered and is persuasive. The method of Srinivasan a composition comprising numerous antioxidants including folic acid, beta-carotene and vitamin C, which are explicitly excluded by the instant claims reciting that no antioxidants other than those claimed are present. The secondary references provide no motivation to remove the antioxidant taught by Srinivasan or Zota. The rejection is hereby withdrawn.
Zota and Srinivasan represent the closest applicable prior art wherein compositions comprising an array of compounds, specifically including antioxidants, are known to be effective to treat diabetic neuropathy. However, there is no reasonable suggestion or motivation in the prior art that would lead one of ordinary skill in the art to limit a composition, for treatment of diabetic neuropathy, to only the instantly claimed compounds. Hence, the instant method of treatment for diabetic neuropathy is found to 
Applicant’s response with respect to the provisional rejection of claims 19 and 20 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 9-11, 15, 17 and 18 of copending application US 15/017527, has been fully considered and is persuasive. The terminal disclaimer filed on 5/13/2021 is sufficient to overcome the provisional non-statutory double patenting rejection. The rejection is hereby withdrawn.
Applicant’s response with respect to the provisional rejection of claims 11-20 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 11-20 of copending application US 16/264609, has been fully considered and is persuasive. The claims of ‘609 include folic acid, which is explicitly excluded by the instant claims. The rejection is hereby withdrawn.

Conclusion
Accordingly, the Examiner’s Amendment above is sufficient to place the application in condition for allowance.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE R MILLER whose telephone number is (571) 272-6146.  The examiner can normally be reached on M-F 7:30 AM - 4:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on (571) 272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/DALE R MILLER/           Primary Examiner, Art Unit 1623